By tlie Court, Rhodes, J.:
It is alleged in the complaint that “ notice of the award of the contract for such work to the plaintiff was published in the said newspaper for five days, pursuant to the order of the said Board thereby made and passed.” The answer avers that the Board “ never caused any notice of the award of the contract for doing the work described in the complaint to be published in any paper whatever.” It was proven that the Board never passed any resolution directing a notice of the resolution of award to be published in any manner. The evidence failed to sustain that averment -of the complaint, and for that reason a new trial must be ordered.
The resolution of the Board authorizing the Clerk to “advertise” for proposals to do the work mentioned in the resolution was sufficient authority to the Clerk to advertise for prcqiosals in the mode jirovided by law. It authorizes him to post the notice in the office of the Superintendent of Streets, as well as to publish it in the proper newspaper for the required period.
Judgment and order reversed, and cause remanded for a new trial.